                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SALLY LOVELAND, et al.,                       :
     Plaintiffs,                              :       20-cv-6260-JMY
                                              :
       v.                                     :
                                              :
FACEBOOK, et al.,                             :
    Defendants.                               :

                                        MEMORANDUM
Younge, J.                                                                           May 3, 2021

I.     INTRODUCTION

       Currently before this Court is a Motion to Transfer Venue pursuant to 28 U.S.C.

§ 1404(a) filed by Defendant, Facebook, Inc. (Mot. to Transfer, ECF No. 12.) In its Motion,

Facebook seeks transfer of this action to the United States District Court for the Northern District

of California. (Id.) The remaining named Defendants, Mark Zuckerberg, FactCheck.org,

Poynter Institute for Media Studies, Inc., and Lead Stories, LLC, filed a Joinder in Facebook’s

Motion to Transfer. (Joinder, ECF No. 14.) Plaintiffs, Sally Loveland, Sharon Cheatle, Janine

Cortese, Tyler Boyle, and Steve McCann (“Plaintiffs”) filed an Opposition to the Motion to

Transfer. (Opp., ECF No. 16.)

       The Court finds the Motion to Transfer appropriate for resolution without oral argument.

Fed. R. Civ. P. 78; L.R. 7.1(f). For the reasons set forth in this Memorandum, the Motion to

Transfer will be granted and this matter will be transferred to the Northern District of California

pursuant to 28 U.S.C. § 1404(a).

II.    BACKGROUND

       As pled in the Complaint, Plaintiffs are individual members of the Facebook social

networking website who undertook the mission of using their Facebook accounts to spread
information related to the COVID-19 pandemic. (Complaint ¶ 2, ECF No. 1.) Plaintiffs allege

that they are or were members of a Facebook group called Hydroxychloroquine Access Now.

(Id. ¶¶ 14–19.) The Complaint describes Hydroxychloroquine Access Now as a Facebook group

that was formed in May of 2020 to provide a forum for discussion and exchange of information

related to COVID-19, with a focus on various treatment strategies. (Id. ¶ 53.) The Complaint

further describes Hydroxychloroquine Access Now as a community with approximately 4,300

followers on Facebook’s forum. (Id. ¶ 56.)

          Prior to filing the Complaint, members of Hydroxychloroquine Access Now specifically

touted the benefits of various treatments like Hydroxychloroquine, Ivermectin and Vitamin-D in

combating the COVID-19 pandemic. (Id. ¶¶ 52-53.) Hydroxychloroquine Access Now

allegedly published multiple articles per a day on its Facebook page which described current

scientific research, new technologies and treatments, and vaccine information related to COVID-

19. (Id. ¶¶ 53-54.) Plaintiffs allege that members of Hydroxychloroquine Access Now

“collect[ed] information and research around themes to create and preserve the historical record

and to provide one place where desperate Americans [could] come to learn about medical

research and where they might receive treatments from licensed physicians.” (Id. ¶ 55.)

According to Plaintiffs, opinions and information offered in these publications “were often at

variance with [World Health Organization] and [Centers for Disease Control] opinions.” (Id. ¶¶

53-54.)

          Plaintiffs allege that Defendants began a campaign of censorship and suppression against

many of the concepts that they espoused in relationship to Hydroxychloroquine Access Now, and

that this campaign began as early as May 2020 when the group was formed. (Id. ¶¶ 5, 76.) They

allege that Defendants covertly demoted and/or banned content that they posted, administered, or




                                                  2
moderated on the Hydroxychloroquine Access Now Facebook group page. (Id. ¶ 76.) Plaintiffs

aver, for example, that Defendants censored their posts by removing search features for

Hydroxychloroquine Access Now so that the group was buried in Facebook’s platform where the

public could not find its content. (Id. ¶¶ 76-77.) They further allege that their posts were subject

to a factchecking process through which they were marked with “warning labels” identifying the

content as “false,” “fake,” “misinformation,” or “hoax.” (Id. ¶¶ 5, 63, 73.) These warning labels

were visible to the public when viewing Plaintiffs’ Facebook posts. (Id.)

       Key to Plaintiffs’ theory of this case is their perception that access to the wide audience

provided by Facebook’s social media platform was and remains essential for combating the

COVID-19 pandemic. (Id. ¶¶ 33-34.) Plaintiffs aver, “Facebook has a near monopoly on the

public forum for speech over the internet. With the cumulative popularity of Facebook,

WhatsApp, Messenger, and Instagram, Facebook dominates the global social media landscape.”

(Id. ¶ 31.) They further aver that “[e]ven more important for its monopoly power in the social

network market is Facebook’s influence over developing new stories through Facebook Stories.”

(Id. ¶ 32.) Plaintiffs cite to Congress’s determination that in the United States, Facebook has

monopoly power in the relevant social networking product market. (Id. ¶¶ 33-34.)

       With specific relevance to Defendants’ Motion to Transfer, Plaintiffs allege that they

created their Facebook accounts in 2008 and 2009.1 (Id. ¶¶ 14-18.) As part of the user-

registration process in place at that time, each Plaintiff was required to acknowledge that he or

she agreed to Facebook’s Terms of Service. (Pricer Decl. ¶ 9, ECF No. 12-2.) Plaintiffs were


       1
           One Plaintiff, Janine Cortese, failed to plead the date she became a member of Facebook’s
internet community. (Compl. ¶ 16.) However, Facebook produced evidence reflecting that Cortese
created an account after 2007. (Pricer Decl. ¶¶ 4-8.) This evidence further reflects that since 2007,
Facebook’s user-registration process has required would-be users to acknowledge that they agreed to
Facebook’s Terms of Service—and, by continuing to use Facebook’s services, to updates to those Terms.
(Id. ¶¶ 9-10.)


                                                  3
also required to acknowledge that, by continuing to use Facebook’s Services, they assented to

modifications to those Terms. (Id. ¶ 10.) Plaintiffs admit that they “each entered [into a]

contract[] upon signing up for Facebook” and they thereby assented to the Terms. (Compl. ¶¶

56, 317, 324; Pricer Decl. ¶ 9.) The Terms of Service require that claims arising out of or

relating to the use of Facebook’s services be resolved in California. The Terms also provide that

California law will govern any state law claim. The Terms read in relevant part as follows:

       For any claim, cause of action, or dispute you have against us that arises out of or
       relates to these Terms or the Facebook Products . . . you agree that it will be resolved
       exclusively in the U.S. District Court for the Northern District of California or a
       state court located in San Mateo County. You also agree to submit to the personal
       jurisdiction of either of these courts for the purpose of litigating any such claim,
       and that the laws of the State of California will govern these Terms and any claim,
       without regard to conflict of law provisions.

(Pricer Decl., Ex. 1 § 4.4; Ex. 2 § 4.4.)

       Based on the allegations summarized above, Plaintiffs filed a 333-paragraph, 178-page

Complaint, seeking to pursue claims for: violation of the First, Fourth, and Fifth Amendments

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971) (Count 1)2; monopolization and attempted monopolization pursuant to 15 U.S.C. §§ 2, 4

(Counts 2, 3); wire fraud pursuant to the Racketeer Influenced and Corrupt Organizations Act, 18

U.S.C. § 1962(c) (Count 5); libel, breach of contract, and promissory estoppel under state law

(Counts 4, 6, and 7); and declaratory relief (Count 8). Plaintiffs seek compensatory damages of

not less than $5 million dollars; treble and punitive damages; a declaratory judgment and




       2
          In Bivens, the Supreme Court first recognized an implied cause-of-action against federal
officials for constitutional violations, and Bivens thus became the short-hand name for such
causes of action. See, e.g., Bistrian v. Levi, 912 F.3d 79, 88 (3d Cir. 2018)




                                                  4
injunctive relief against Facebook; an order requiring Defendants to publicly retract their “false

statements”; and attorneys’ fees and costs. (Compl., Prayer for Relief ¶¶ A-F.)

III.    LEGAL STANDARD

        Section 1404(a) provides: (a) for the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties have consented.

28 U.S.C. § 1404(a). “Section 1404(a) is intended to place discretion in the district court to

adjudicate motions for transfer according to an ‘individualized, case-by-case consideration of

convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). A

transfer, however, “is not to be liberally granted.” Shutte v. Armco Steel Corp., 431 F.2d 22, 25

(3d Cir. 1970). Defendants—as movants—bear the burden of establishing the need for transfer,

and “‘unless the balance of convenience of the parties is strongly in favor of defendant, the

plaintiff’s choice of forum should prevail.’” Id.; see also Jumara v. State Farm Ins. Co, 55 F.3d

873, 879 (3d Cir. 1995).

        In a transfer of venue analysis that does not involve a forum selection clause, the court

conducts a two-part analysis. First, the court must decide whether the proposed transferee

district has proper jurisdiction and venue, i.e., could the case have been brought in the transferee

district in the first instance. Lawrence v. Xerox Corp., 56 F. Supp. 2d 442, 450-451 (D.N.J.

1999). Second, the court applies a number of public and private factors to determine which

forum is most appropriate to consider the case. Id.; Centimark Corp. v. Jacobsen, No. 11-1137,

2011 U.S. Dist. LEXIS 138673, at *6 (W.D. Pa. No. 30, 2011).

        In Jumara, the Third Circuit recognized that in analyzing whether transfer is appropriate

under § 1404(a), courts have not limited their analyses to the “three enumerated factors in




                                                   5
§ 1404(a),” and it set forth a list of private and public interest factors that a court should consider

to determine whether transfer is appropriate. Jumara, 55 F.3d at 879-80. The private factors

include: the plaintiff’s forum preference; the defendant’s forum preference; whether the claim

arose elsewhere; the convenience of the parties as indicated by their relative physical and

financial condition; the convenience of the witnesses—but only to the extent that the witnesses

may actually be unavailable for trial in one of the fora; and the location of books and records

(similarly limited to the extent that the files could not be produced in the alternative forum). Id.

at 879. The public interest factors include: enforceability of the judgment; practical

considerations that could make the trial easy, expeditious, or inexpensive; the relative

administrative difficulty in the two fora resulting from court congestion; the local interest in

deciding local controversies at home; the public polices of the fora; and the familiarity of the trial

judge with the applicable state law in diversity cases. Id. at 879-80.

       “The weighing of private and public interests under § 1404(a) changes . . . if a forum-

selection clause enters the picture.” In re: Howmedica Osteonics Corp., 867 F.3d 390, 402 (3d

Cir. 2017). A valid forum-selection clause alters the court’s analysis in three ways: the district

court must: (1) give no weight to the forum preferred by “the party defying the forum-selection

clause”; (2) deem the private interests to “weigh entirely in favor of the preselected forum”

because the parties agreed to the preselected forum and thereby waived the right to challenge it

as inconvenient; and (3) proceed to analyze only public interests. Id. (quoting Atl. Marine

Constr. Co. v. U.S. Dist. Court for W. Dist. Of Texas, 571 U.S. 49, 63-64 (2013). “[W]ith these

modifications, to the typical § 1404(a) analysis, district courts should enforce valid forum-

selection clauses ‘[i]n all but the most unusual cases.’” Id. (quoting Atl. Marine, 571 U.S. at 66).




                                                   6
IV.    DISCUSSION

       Defendants argue that this case should be transferred to the Northern District of

California pursuant to 28 U.S.C. § 1404(a). They rely on the forum selection clause in the Terms

of Service and cite to the fact that Plaintiffs agreed to the Terms of Service when they opened

their user accounts and became members of the Facebook community. Defendants further argue

that since the matter falls within the scope of a valid forum selection clause, the analysis under

28 U.S.C. § 1404(a) yields a result requiring transfer.

       Plaintiffs attack the validity of the forum selection clause by arguing that it is a contract

of adhesion, procured by overreach and fraud, which should be strictly construed against

Facebook. (Opp. at 12-13.) They further argue that the operative facts and legal theories

asserted in their Complaint are not encompassed within the scope of the forum selection clause.

(Id. at 12.) Plaintiffs’ overarching theory is that this action arises from various constitutional

violations related to the removal, seizure, and censorship of their content during a time of

crisis—the COVID-19 pandemic. (Id. at 1-2.) They argue that Defendants’ conduct barred them

from discussing potentially life-saving treatments. (Id.) Plaintiffs contend: “[H]ad Plaintiffs

known that their content and Constitutional rights could be snatched away from them, when at

time of crisis, they might well have taken other actions that would have opened the door to other

Facebook competitors.” (Id. at 3.) Plaintiffs cite to Alt. Marine, 571 U.S. at 62, and argue that

exceptional circumstances exist in this instance which require either that the forum selection

clause be held invalid or that jurisdiction be retained in the Eastern District of Pennsylvania after

an analysis of the public interest factors under § 1404(a). (Opp. at 4.) They argue that

disposition of this action in Defendants’ chosen forum would be less favorable to them than it




                                                  7
would be in this District because of the interpretation of applicable law in the Northern District

of California. (Id. at 2.)

        For the reasons set forth below, this Court disagrees with the arguments advanced by the

Plaintiffs and will transfer this matter to the U.S. District Court for the Northern District of

California.

        A.      The Parties Are Bound by the Valid, Enforceable Forum Selection Clause

        To enforce the forum selection clause, the Court must first determine that the clause is

valid and that this litigation falls within the scope of the clause. Jumara, 55 F.3d at 877-878.

Forum selection clauses are prima facie valid and should be enforced unless enforcement is

shown to be unreasonable under the circumstances. M/S Bremen v. Zapata Off-Shore Co., 407

U.S. 1 (1972); Foster v. Chesapeake Ins. Co., 933 F.2d 1207, 1219 (3d Cir. 1991). To overcome

a presumptively valid forum selection clause, the party objecting to it must make a “strong

showing” that the clause is unreasonable by demonstrating: “(1) that it is the result of fraud or

overreaching; (2) that enforcement would violate strong public policy of the forum; or (3) that

enforcement would . . . result in jurisdiction so seriously inconvenient as to be unreasonable.”

Moneygram Payment Sys. V. Consorcio Oriental, S.A., 65 Fed. App’x 844, 846 (3d Cir. 2003);

Coastal Steel Corp. v. Tilghman Wheelabrator, Ltd., 709 F.2d 190, 202 (3d Cir. 1983). The

level of unreasonableness to overcome a valid forum selection clause must exceed “mere

inconvenience or additional expense.” Banc Auto, Inc. v. Dealer Servs. Corp., No. 08-3017,

2008 U.S. Dist. LEXIS 67514, at *8 (E.D. Pa. Aug 28, 2008). A forum selection clause is

“unreasonable” where the defendant can make a strong showing either that the forum thus

selected is “so gravely difficult and inconvenient that he will for all practical purposes be

deprived of his day in court.” Foster, 933 F.2d at 1219.




                                                  8
       The forum selection clause as it appears in Facebook’s user agreement and as cited by the

Defendants in their Motion to Transfer Venue is valid and enforceable. On the issue of validity

and enforceability, several district courts have previously addressed this issue and unequivocally

reached the conclusion that Facebook’s forum selection clause is valid and enforceable.3 Any

potential argument that the forum selection clause should be set aside based on Plaintiffs’

purported failure to read or understand the ramifications of its terms would be unpersuasive.

       Forum selection clauses appearing in internet agreements are enforceable. Feldman v.

Google, 513 F. Supp. 2d 229, 243 (E.D. Pa. 2007) (finding a forum selection clause in a

“clickwrap” agreement valid and enforceable). Furthermore, under Pennsylvania law, the failure

to read a contract does not excuse a party from being bound by its terms. Schwartz v. Comcast

Corp., 256 Fed. App’x 515, 520 (3d Cir. 2007) (where the terms of the agreement were available

on Defendant’s website, the terms were binding despite the fact that plaintiff was unaware of

specific provisions); Pentecostal Temple Church v. Streaming Faith, LLC, No. 08-0554, 2008

U.S. Dist. LEXIS 71878, at *5 (W.D. Pa. Sept. 16, 2008) (stating that “internet provisions . . .

readily available on the identified internet site, and plainly and clearly set forth therein,” are

binding even where the party has not read them).




       3
           See, e.g., We Are the People, Inc. v. Facebook, Inc., No. 19-8871, 2020 U.S. Dist. LEXIS
98599, at *2 (S.D.N.Y. June 3, 2020); Loomer v. Facebook, Inc., No. 19-80893, 2020 U.S. Dist. LEXIS
99430, at *3 (S.D. Fla. Apr. 13, 2020); Hayes v. Facebook, No. 18-2333, 2019 U.S. Dist. LEXIS 229574,
at *3 (D. Colo. Mar. 6, 2019); Thomas v. Facebook, Inc., No. 18-856, 2018 U.S. Dist. LEXIS 138333, at
*4 (E.D. Cal. Aug. 15, 2018) (“Numerous courts have affirmed the validity and enforceability of
Facebook’s [terms of use] and the forum selection clause contained therein. Indeed, the Court is not
aware of any case concluding that the forum selection clause in Facebook’s [terms of use] is
invalid.”); Dolin v. Facebook, Inc., 289 F. Supp. 3d 1153, 1160 (D. Haw. 2018); Franklin v. Facebook,
Inc., No. 15-655, 2015 U.S. Dist. LEXIS 159891, 2015 WL 7755670, at *2 (N.D. Ga. Nov. 24,
2015); Fteja v. Facebook, Inc., 841 F. Supp. 2d 829, 836-41 (S.D.N.Y. Jan 24, 2012) (enforcing
Facebook's forum selection clause from 2009); Miller v. Facebook, Inc., No. 09-2810, 2010 U.S. Dist.
LEXIS 145550, at *1 (N.D. Ga. Jan. 15, 2010).


                                                   9
       Although Plaintiffs argue that the forum selection clause in Facebook’s Terms of Service

is a contract of adhesion, they have not established that the clause should be void based on

theories of fraud or overreach. The requirement that Plaintiffs litigate disputes arising from their

use of Facebook’s service in the designated forum is not unconscionable, because Plaintiffs were

under no obligation or duress at the time when they entered into the agreement with Facebook.4

Loomer v. Facebook, Inc., No. 19-cv-80893, 2020 U.S. Dist. LEXIS 99430, at *7 (S.D. Fla.

April 13, 2020) (“[W]hile the Terms [were] presented on a take-it-or-leave-it basis, Plaintiff was

under no obligation to enter into the agreement. Social media is not a requirement of life and

there are other social media platforms available to Plaintiff.”).

       Plaintiffs further failed to develop any factual basis for their statement that the forum

selection clause was precured by fraud or overreach. To the extent that Plaintiffs develop a

claim for fraud, it relates to events that transpired after May of 2020—during the COVID-19

pandemic. In their Complaint, for example, Plaintiffs advance various theories that their

constitutional rights were violated when Defendants removed or seized content that they posted

on Facebook’s forum. However, this says nothing about any purported fraud at the time when

Plaintiffs agreed to the Terms of Service requiring that they litigate claims in either the U.S.

District Court for the Northern District of California or a state court located in San Mateo

County. Plaintiffs have adduced nothing to show that they were fraudulently tricked into

agreeing to litigate claims in the Northern District of California. Franklin v. Facebook, Inc.,

2015 U.S. Dist. LEXIS 159891, at *5 (Stating that the “Court cannot identify a single instance

where any federal court has struck down Defendant’s [Terms] as an impermissible contract of


       4
           Plaintiffs were under no duress caused by a social obligation to combat the COVID-19
pandemic at the time they opened their user accounts and became members of the Facebook community.
Plaintiffs all became members of Facebook and agreed to the Terms of Service along with the forum
selection clause well before the beginning of the COVID-19 pandemic.


                                                 10
adhesion induced by fraud or overreaching or held the forum selection clause now at issue to be

otherwise unenforceable due to public policy considerations” and collecting cases.).

       Turning to Plaintiffs’ argument that the forum selection clause should be void based on

public policy, or unreasonable inconvenience, the Court finds these arguments unpersuasive.

The Northern District of California Court is well equipped to address the constitutional concerns

and public policy issues raised by Plaintiffs in this litigation. Plaintiffs have failed to show that

they would be deprived of their day in court or completely unable to litigate this matter in the

Northern District of California. Banc Auto, Inc., 2008 U.S. Dist. LEXIS 67514, at *9 (a forum

selection clause will only be deemed unreasonable where the selected forum is so gravely

difficult that the party challenging the forum selection clause would be deprived of their day in

court if the clause were enforced).

       B.      This Litigation Is Within the Scope of the Forum Selection Clause

       This action so clearly falls within the scope of the forum selection clause in the Terms of

Service that little explanation is required. A plain reading of the Complaint illustrates that this

case arises from the Plaintiffs’ use of Facebook’s internet social networking platform. The

forum selection clause that Plaintiffs agreed to unambiguously states in relevant part: “For any

claim, cause of action, or dispute you have against us that arises out of or relates to these Terms

or the Facebook Products . . . you agree that it will be resolved exclusively in the U.S. District

Court for the Northern District of California or a state court located in San Mateo County.”

(Pricer Decl., Ex. 1 § 4.4; Ex. 2 § 4.4.) The most recent version of the Terms of Service attached

to the Defendants’ Motion to Transfer Venue similarly states: “These Terms govern your use of

Facebook, Messenger, and the other products, features, apps, services, technologies, and

software we offer (the Facebook Products or Products), except where we expressly state that




                                                  11
separate terms (and not these) apply.” (Terms of Service, Ex. 2 page 1, ECF No. 12-4.) Simply

stated, Plaintiffs claims and the factual allegations on which they are based arise entirely from

Plaintiffs’ use of Facebook’s platform.

        C.      The Applicable Factors Support Transfer Pursuant to 28 U.S.C. § 1404(a)

        Having found that this matter falls within the scope of a valid and enforceable forum

selection clause, this Court must now weigh the public interest factors to determine if transfer is

appropriate.5 An assessment of the private interests under Section 1404(a) is unnecessary

because the Plaintiffs agreed to litigate claims in the Northern District of California when they

entered into the Terms of Service that contained the forum selection clause. Atl. Marine, 571

U.S. at 64 (“When parties agree to a forum-selection clause, they waive the right to challenge the

preselected forum as inconvenient or less convenient for themselves or their witnesses, or for the

pursuit of the litigation.”).

        An analysis of the public interest factors does nothing to change the conclusion that

transfer is appropriate. In terms of practical considerations such as ease of trial and access to

witnesses, Facebook is located in California, and all named Defendants seek transfer to

California. Additionally, the lead Plaintiff, Sally Loveland, is from California. These factors

suggest that trial would be easier and less expensive in California. Nothing suggests that the

Northern District of California Court’s docket is more congested than docket in this District, and

a judgment obtained in either jurisdiction would be equally enforceable. Likewise, nothing

suggests that the Northern District of California is incapable of hearing this case. In fact, all


        5
           As noted supra, where a valid forum selection clause exists, the district court must (1) give no
weight to the forum preferred by “the party defying the forum-selection clause”; (2) deem the private
interests to “weigh entirely in favor of the preselected forum” because the parties agreed to the
preselected forum and thereby waived the right to challenge it as inconvenient; and (3) proceed to analyze
only public interests. In re: Howmedica, 867 F.3d at 402 (quoting Atl. Marine, 571 U.S.at 63-64).



                                                    12
named parties agree that the Northern District of California Court has experience handling

litigation brought against Facebook by its users.

       Plaintiffs’ argument that exceptional circumstances warrant retention of jurisdiction in

the Eastern District of Pennsylvania is not persuasive. Plaintiffs’ argument in this regard hinges

on the theory that the COVID-19 pandemic constitutes a public emergency that should supersede

Facebook’s Terms of Service and, therefore, the forum selection clause. Plaintiffs opine that

Defendants’ infringement of their speech constitutes exceptional circumstance as described in

Atl. Marine, 571 U.S. 49 (2013). Plaintiffs, however, have offered no basis to suggest, much less

establish, that the Court in the Northern District of California is incapable of addressing the

purported constitutional violations averred in this matter. Likewise, there is nothing to show that

the Northern District of California Court is under any improper influence based on Facebook’s

local presence. Any argument that the COVID-19 pandemic is or was a regional problem with

geographic ties to Pennsylvania is inaccurate; COVID-19 is a global pandemic.

https://www.who.int (last visited April 28, 2021).

       D.      The Court Will Not Sever Claims and Retain Jurisdiction as to Defendants
               Not Parties to the Forum Selection Clause

       Having found this matter appropriate for transfer based on the existence of a valid forum

selection clause, it would be inefficient to retain jurisdiction over claims brought against

Defendants, Factcheck.org, Poynter Institute, Lead Stories, LLC, and Mark Zuckerberg, who

were not parties to the Terms of Service agreement between Facebook and Plaintiffs. These

Defendants have all joined in Facebook’s Motion to Transfer. Moreover, the claims against

these Defendants are inextricably intertwined with the claims against Facebook. A court “should

not sever if the defendant over whom jurisdiction is retained is so involved in the controversy to

be transferred that partial transfer would require the same issues to be litigated in two places.”



                                                 13
Sunbelt Corp. v. Noble, Denton & Assoc, 5 F.3d 28, 33-34 (3d Cir. 1993). In other words,

“[l]itigating these facts in separate [jurisdictions] would make little sense, as it is likely that

many of the witnesses and much of the evidence would overlap . . . and trying these cases in two

different places could result in inconsistent results.” Pioneer Mech. Servs, LLC v. HGC Constr.,

Co., No. 18-cv-0507, 2018 U.S. Dist. LEXIS 209349, at 14-15 (W.D. Pa. Dec. 12, 2018)

(declining to sever claims against different defendants because all claims “relate[d] to the same

occurrence”).

V.      CONCLUSION:

        For these reasons, this action will be transferred to the U.S. District Court for the

Northern District of California. An appropriate Order follows.



                                                BY THE COURT:

                                                  /s/ John Milton Younge
                                                Judge John Milton Younge




                                                   14
